968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles ARCHER, Petitioner-Appellant,v.Ed EVANS, Warden, Respondent-Appellee.
No. 91-6362.
United States Court of Appeals, Tenth Circuit.
June 29, 1992.

Before STEPHEN H. ANDERSON and BALDOCK, Circuit Judges, and CONWAY,* District Judge.**
ORDER AND JUDGMENT***
BALDOCK, Circuit Judge.


1
Petitioner-appellant Charles Archer, who is pro se, appeals from an order of the district court adopting the findings and recommendation of the magistrate judge and denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   Petitioner also seeks leave to appeal in forma pauperis and a certificate of probable cause.


2
On appeal, petitioner argues that the district court erred in denying habeas relief, because he maintains he showed cause for the procedural default and proved there had been a fundamental miscarriage of justice.   After reviewing the district court's file and petitioner's brief on appeal, we affirm the district court for substantially the reasons stated in the magistrate judge's findings and recommendation adopted by the district court.   See Coleman v. Thompson, 111 S.Ct. 2546, 2565-67 (1991);   McCleskey v. Zant, 111 S.Ct. 1454, 1470 (1991).


3
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.   Petitioner's request for leave to appeal in forma pauperis and a certificate of probable cause are GRANTED.



*
 Honorable John E. Conway, District Judge, United States District Court for the District of New Mexico, sitting by designation


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument


***
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3